Citation Nr: 0920322	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-32 721	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
arthritis due to trauma.




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1975 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  In 
correspondence dated in October 2007 the Veteran withdrew his 
request for a Board hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's service-connected left knee arthritis due 
to trauma is presently manifested by X-ray evidence of 
arthritis without evidence of extension limited to 15 degrees 
or flexion limited to 30 degrees, including as a result of 
pain or functional loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis due to trauma have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in January 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was also provided in January 2007.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  An additional notice 
as to these matters was provided in May 2008.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board was 
unable to open and review a CD-ROM disc of record labeled as 
having been provided by the Social Security Administration 
(SSA) due to security concerns associated with the disk.  
However, pertinent records were copied from this disk by the 
RO and are associated with the claims file.  In its February 
2009 Supplemental Statement of the Case, the RO identified 
the SSA records it had considered in its determination.  The 
Veteran has identified no other evidence and there is no 
indication that any additional evidence exists pertinent to 
the present appeal.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking,"   
pain, and effusion into the joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

531
1
Group XI.
Rating

Function: Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6). 
 
Posterior and lateral crural muscles, and muscles of the 
calf: 
1.	Triceps surae (gastrocnemius and soleus); 
2.	tibialis posterior; 
3.	peroneus longus; 
4.	peroneus brevis; 
5.	flexor hallucis longus; 
6.	flexor digitorum longus; 
7.	popliteus; 
8.	plantaris. 

    Severe
30

    Moderately Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5311 (2008)


 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a Veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the Veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the Veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Factual Background

A rating action in January 2005 awarded the Veteran service 
connection for arthritis of the left knee.  The award was 
based on service treatment records show that in 1976 the 
Veteran tore the left medial meniscus in his knee while on 
leave.  Records note that he aggravated his knee disorder a 
week later and again in June 1979 when he the knee while 
playing basketball.  He underwent a meniscectomy in September 
1981 at Fort Sill, Oklahoma.  The RO assigned a 10 percent 
rating for the knee based on the findings of a December 2004 
VA medical examination.

A VA examination dated December 2004 noted that the Veteran 
walked with a normal gait but had minor complaints of pain in 
the left knee.  The examiner noted no appreciable effusion in 
the knee.  The knee was stable to varus and valgus stress and 
Lachman's testing.  McMurray's testing was negative.  The 
examiner found some patellofemoral crepitus on to-and-fro 
motion on the patella that was not present on the right side 
and the knee showed slight tenderness along the medial joint 
line.  Range of motion studies noted extension to flexion of 
0 degrees to 135 degrees, with the same findings on 
repetition.  A radiologist report noted marked degenerative 
change medially with question of a loose body.  The most 
marked degenerative changes medially where the joint space 
was not present.  There was some spurring of the articular 
surface of the patella superiorly and inferiorly.  The 
diagnosis was degenerative arthritis of the left knee, 
primarily medially finding the arthritis primarily at the 
site of the Veteran's meniscectomy.  The examiner found the 
Veteran's symptoms were mild and that the degenerative 
changes were as likely as not secondary to the injuries and 
operative procedures he had while in service.

In a May 2005 statement, the Veteran requested to be 
considered for an increased rating.  He stated that he had 
increased pain and a sensation of grinding when he walked.  

During a July 2005 VA medical examination, the Veteran 
complained that he often had pain in the medial aspect of his 
left knee after squatting, prolonged walking or hiking.  He 
explained that he felt pain walking up and down stairs and 
that his left knee gave way two or three times a month.  He 
denied any locking of the knee.  He remarked that the left 
knee swelled after excessive physical activity.  He did not 
have excessive fatigability but he did show a lack of 
endurance.  On objective examination, the physician noted 
that the Veteran did not use a cane or crutch and that he was 
able to do activities of daily living.  Range of motion 
studies of the left knee revealed that extension was to zero 
degrees without pain and flexion was to 140 degrees without 
pain.  There was a 10 degree varus deformity on the left leg.  
The McMurray's test was negative and the Veteran had 4 out of 
5 on a strength test of the left knee.  The examiner referred 
to a July 2005 VA X-ray of the knee that revealed severe 
degenerative changes at the medial compartment, and minimal 
degenerative changes of the lateral and patellofemoral 
compartments.  No joint effusion was identified.  There was a 
probable intra-articular loose body.  The diagnosis was 
degenerative arthritis of the left knee with an intra-
articular loose body and residual muscle weakness.

A September 2005 confirmed an continued the prior rating.  
The veteran was notified, but did not appeal that decision.

In December 2005, the Veteran requested an increase in 
compensation for his left knee traumatic arthritis.  He 
stated that he experienced increased pain swelling, 
limitation of motion and loss of function.  He asserted that 
this had affected his ability to walk, stand, crouch and 
drive.

In a January 2006 VA examination the Veteran reported 
stiffness in the left knee when waking up in the morning and 
pain at the medial aspect of the left knee after prolonged 
walking.  He was able to walk 10 blocks and climb three 
flights of stairs.  He stated that he lived on the 3rd floor 
of an apartment building and walked up and down the stairs 
five-to-six times a day.  He reported that his knee gave way 
two times a month but did not lock.  He reported no excessive 
fatigability, but mentioned lack of endurance, but provided 
no history of dislocation or recurrent subluxation of the 
left knee.  The physician noted on range of motion studies of 
the left knee that flexion was to 145 degrees without pain, 
and elevation (extension) was to 0 degrees without pain.  He 
complained of pain at the medial aspect of the left knee with 
pressure at the lateral aspect of the left knee with flexion 
at 30 and 90 degrees.  There was no pain at the lateral 
aspect of the left knee with pressure at the medial aspect of 
the left knee.  There was moderate to severe osteoarthritis 
involving the medial aspect of the left knee and overhanging 
osteophytes.  The examiner saw no evidence of joint effusion.  
There was 4/5 strength in the left knee.  There was no 
evidence of additional limitation of the left knee, such as 
pain, weakness, or fatigue on repetitive motion.  The 
examiner provided diagnoses of severe degenerative arthritis 
of the left knee at the medial compartment of the 
tibiofemoral joint and minimal degenerative arthritis at the 
patellofemoral joint.  

On VA examination in February 2007, the Veteran reported that 
he was in pain from his knee most of the time and that the 
pain was mostly moderate and was accompanied by weakness, 
stiffness, swelling and giving out.  The report noted an 
absence of true flare-ups and that the Veteran did not use an 
aid to walk.  The examiner reported that the Veteran's pain 
caused him to limit walking and stair climbing.  The Veteran 
further reported an incident where he experienced severe pain 
when he tried to stomp off snow upon his foot hitting the 
floor.  The physician noted moderate varus bilaterally, the 
left knee was larger than his right knee, and a 1+ effusion.  
Extension of the left knee to zero degrees caused some pain 
and left knee flexion was from 0 to 140 degrees and repeated 
was 0 to 135 degrees.  There was normal ligamentous stability 
to varus and valgus stress in neutral with 1+ laxity medially 
in 30 degrees of flexion probably secondary to varus.  The 
examiner found normal ligamentous stability to drawer testing 
and both Lachman's and McMurray's tests were negative.  There 
was mild crepitus on flexion and extension of the knee.  X-
rays revealed severe degenerative arthritis to the medial 
compartment with bone touching bone.  The examiner's 
impression was degenerative arthritis of the left knee, but 
commented that he found no clinical evidence of reduced range 
of motion or function with repetition.  Records dated in July 
2007 show the Veteran was prescribed an osteoarthritis brace.

SSA records dated in March 2008 show the Veteran was awarded 
disability benefits.  A primary diagnosis of disorders of the 
back was provided.  

During a VA joints examination in April 2008, the Veteran 
complained that the left knee gave out two-to-three times a 
week.  He occasionally used a brace on the knee to walk.  He 
was able to stand for up to 30 minutes.  He stated that he 
was unable to walk more than a few yards.  He complained of 
the knee giving way, pain, instability, stiffness, weakness, 
locking episodes, weekly flare-ups lasting three-to-seven 
days, and warmth, tenderness, swelling and redness.  On 
objective examination, the examiner noted that gait was 
normal, and there was no abnormal weight bearing.  Range of 
motion studies of the left knee revealed flexion to 120 
degrees on the left knee on active, passive, and against 
strong resistance with pain through the entire movement.  
There was no additional loss of motion on repetitive use.  
The examiner summarized that the knee had crepitus, clicks 
and snaps, and instability.   X-rays taken for the 
examination compared with those taken in July of 2005 found 
severe narrowing of the joint space medially.  There was no 
fracture, dislocation, osteolyctic or osteobiasic disease or 
marginal spur formation about the knee joint.  The examiner 
found that the Veteran's moderate degenerative changes were 
unchanged when compared with a July 2005 study.

A January 2009 VA outpatient treatment record had severe 
arthritis of the left knee.  He reported minimal benefits 
from steroid injections, braces, or oral medications.  
Objectively, he had a fairly normal gait, with tenderness 
along the medial joint line, and a range of motion of 0 
degrees to more than 90 degrees.  The examiner noted that the 
Veteran was a candidate for knee replacement, but that he 
preferred to hold off from the procedure due to his 
relatively young age.  A September 2008 VA ortho general note 
indicated a normal gait, without brace or cane.  Range of 
motion of the left knee was from 0 degrees to 110 degrees.  
There was minimal crepitus on flexion and extension, and 
satisfactory ligamentous stability.

A January 2009 magnetic resonance imaging (MRI) scan report 
was included which noted cartilaginous thinning at the left 
medial patellar facet, comparable with chondromalacia patella 
and a full thickness chondral defect at the left medial 
femoral condyle.  There was a small effusion at the left 
patellofemoral joint and suprapatellar bursa, a complex free 
edge radial tear at the anterior and posterior horns of the 
left medial meniscus and focal cartilaginous defect with 
semicircular decreased T1 marrow signal at the left medial 
tibial plateau compatible with osteochondral injury. 

In February 2009, the Veteran underwent a VA medical 
examination.  It was indicated that the claims folder was 
reviewed.  The Veteran complain of pain in the left knee with 
weight bearing.  Treatment included steroid injections, 
braces, and oral medications.  He indicated that left knee 
symptoms included giving way, pain, stiffness, weakness, 
locking several times a week, and warmth, swelling and 
tenderness.  He was able to stand for up to 30 minutes.  He 
stated that he was unable to walk more than a few yards.  He 
always used a brace on the knee.  Objectively, a summary of 
general joint findings noted crepitus and tenders with no 
evidence of clicks or snaps, grinding, instability, patellar 
abnormality, or meniscus abnormality.  VA examiner noted that 
physical examination revealed normal left knee extension at 0 
degrees with flexion from 0 to 120 degrees.  There was no 
objective evidence of pain with active motion on the left 
side, no objective evidence of pain after repetitive motion, 
and no additional limitation after three repetitions.  A 
diagnosis of severe degenerative joint disease of the left 
knee was provided.  It was noted that the Veteran had retired 
in 2004 as a result of a cervical spine problem, but that the 
service-connected left knee disability had severe effects on 
his ability to do chores or exercise and that it prevented 
his participation in sports.  There were moderate effects on 
shopping, recreation, and driving.   

Analysis

Based upon the evidence of record, the Board finds the 
Veteran's service-connected left knee arthritis due to trauma 
is presently manifested by X-ray evidence of arthritis 
without evidence of extension limited to 10 degrees or 
flexion limited to 30 degrees, including as a result of pain 
or functional loss.  Although the Veteran has subjectively 
complained of left knee pain, difficulty walking, stiffness, 
and locking, there is no probative objective of recurrent 
subluxation or lateral instability nor frequent episodes of 
locking with pain and effusion.  In fact, at his January 2009 
examination the Veteran reported he had only experienced 
effusion into the knee joint on one occasion.  While the 
veteran complained of pain associated with the disability at 
issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  While the veteran 
subjectively complained of discomfort in the extremes of 
movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

In conclusion, the VA medical findings throughout this appeal 
are persuasive as to the Veteran's left knee disability 
picture.  A 10 percent rating has been assigned under 
diagnostic codes 5311-5010; however, the Board finds there is 
no evidence of a muscle injury in this case and that a single 
rating is appropriate under diagnostic 5010.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

While there is evidence of severe degenerative changes in the 
left knee, there is no objective evidence of extension 
limited to 10 degrees or flexion limited to 30 degrees.  The 
evidence does not demonstrate a limitation of motion that 
more nearly approximates the criteria for any higher rating 
than that assigned.  Therefore, entitlement to a higher or 
"staged" rating for the residuals of left knee degenerative 
arthritis is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  The January 2009 examination findings are 
indicative of a severe impairment to strenuous activities, 
but no more than a moderate impairment on other usual daily 
activities.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
arthritis due to trauma is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


